DETAILED ACTION
Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a process of obtaining a dose correction amount by the method of writing evaluation patterns, measuring a size of each of the evaluation patterns, calculating a size variation rate per pass and calculating a dose variation rate.  Thus the claim is directed towards a mathematical algorithm, which falls within the exceptions to patent-eligible subject matter (step 2A: YES).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the writing evaluation patterns by irradiating a substrate with a charged particle beam is routine and conventional in the industry of charged particle beam lithography.  Moreover using a charged particle beam apparatus is not sufficient to amount to significantly more because (1) charged particle beam apparatus are convention in the industry and (2) one cannot claim a new use per se, because it is not among the four categories of 
Claims 2-3 are rejected under 35 USC 101 by virtue of their dependencies on a non-patent eligible claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the entire algorithm/process of figure 4 (i.e. claims 2-3), which are critical or essential to the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to obtain dose correction amount without all the steps required in figure 4 (see discussion in paragraphs [0038]-[0048]).  That is, claim 1 stops at step s5 of figure 4, however at step 5 the “dose correction amount” is not obtained, rather the dose correction amount (i.e. the shot time offset (see paragraph [0038] of the published application)) is obtained at step 7 after completion of step 6.
Claim 1 lacks enabling disclosure for “measuring a size of each of the evaluation patterns” because there is no disclosed mechanism that would allow for the size of each of the evaluation patterns to be measured.  The specification merely discloses that the measurement is accomplished (see for instance paragraphs [0037] and [0040]).  MPEP 2164.06 (a) recites “It is common that doubt arises about enablement because information is missing about one or more essential claim elements or relationships between elements which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why the missing information is needed to provide enablement”.  In the instant case, the specification lacks any discussion on how the size of each of the evaluation patterns are measured, which is essential to complete the claimed calculation steps.  This missing information is needed in order for one of ordinary skill in the art to be enabled to perform the subsequently claimed calculating steps.  That is, one of ordinary skill in the art not knowing how the pattern sizes are measured would not be able to calculate a size variation rate per pass without undue experimentation.   The breath of the claim allows for the measurement to be accomplished via a detector or computer algorithm, or by hand however the specification is silent as to how the measurement is 
Similarly claim 1 lacks enabling disclosure for “a dose latitude indicating a ratio of a pattern size variation amount to a dose variation of the charged particle beam” because the specification does not disclose how pattern variation amount or the dose variation amount is determined.  That is, paragraph [0043] of the published application teaches DL is calculated by writing a pattern having substantially the same pattern density as an evaluation pattern and paragraph [0042] suggests that it is calculated beforehand.  However, there is no disclosure as to how the pattern size variation amount is determined in such a pattern nor how the dose variation is determined.  No examples are given leaving the determination unpredictable and thus non-enabled by the instant disclosure without undue experimentation.
Claims 2-3 lack enabling disclosure at least by virtue of their dependencies on a non-enabled base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.